                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                            CASE NO.: 18-CV-62538-SMITH/VALLE

KAISHLA BETANCOURT,

       Plaintiff,

v.

MARGARITAVILLE HOLLYWOOD
BEACH RESORT, LP,

      Defendant.
__________________________________/

                                  ORDER DISMISSING CASE

        THIS CAUSE is before the Court upon Defendant’s Motion to Dismiss the Second

Amended Complaint (ECF No. 26). The Court has carefully reviewed the motion and the record

as a whole.

       On October 23, 2018, Plaintiff filed the present lawsuit against her former employer for

violations of Title VII and the Florida Civil Rights Act (ECF No. 1). Defendant filed its first motion

to dismiss on December 18, 2018 (ECF No. 7). Without responding, Plaintiff filed her first

amended complaint on January 23, 2019, adding a count for violation of the Broward County

Human Rights Act (ECF No. 11). Shortly thereafter, the Court denied Defendant’s motion to

dismiss as moot (ECF No. 12). Defendant filed its second motion to dismiss for failure to state a

claim on February 5, 2019 (ECF No. 13). The Court granted Defendant’s motion to dismiss in

part, dismissing the Title VII and the Florida Civil Rights Act claims without prejudice and the

Broward County Human Rights Act claim with prejudice (ECF No. 22).

       Plaintiff filed her second amended complaint on April 12, 2019 (ECF No. 23), to which

Defendant filed the present motion to dismiss on May 1, 2019 (ECF No. 26). On May 10, 2019,

                                                  1
Defendant’s attorney moved to withdraw as counsel of record (ECF No. 29), which the Court

granted on May 28, 2019 (ECF No. 33). In the Court’s Order, the Court reminded Plaintiff, now

proceeding pro se, to respond to Defendant’s motion to dismiss by no later than June 14, 2019,

and warned Plaintiff that “[f]ailure to timely respond to the Defendant’s Motion to Dismiss on or

before June 14, 2019 shall result in the Court granting that Motion by default and closing the case”

(ECF No. 33 at 2) (internal citation omitted). Plaintiff did not file a response to Defendant’s motion

to dismiss by June 14, nor has a response been filed as of the date of this Order.

       “For all motions, except motions served with the summons and complaint, each party

opposing a motion shall serve an opposing memorandum of law no later than fourteen (14) days

after service of the motion. Failure to do so may be deemed sufficient cause for granting the

motion by default.” S.D. Fla. L.R. 7.1(c). It is well established that pro se litigants are required to

comply with the Federal Rules of Civil Procedure, the Local Rules of the Southern District of

Florida, and orders of the Court. Rivera v. R & A Bakery Corp., No. 18-23857-CIV, 2019 WL

1112343, at *1 (S.D. Fla. Jan. 9, 2019), report and recommendation adopted sub nom. Rivera v.

R&A Bakery Corp, No. 18-23857-CIV, 2019 WL 2255559 (S.D. Fla. Apr. 29, 2019).

       Plaintiff has not responded to the motion to dismiss, in violation of the Court’s orders and

the Local Rules, and appears to have abandoned her case. Therefore, it is hereby ORDERED AND

ADJUDGED that this matter is DISMISSED WITHOUT PREJUDICE, and the case is

CLOSED.

       DONE AND ORDERED in Fort Lauderdale, Florida this 19th day of August, 2019.




                                                       RODNEY SMITH
                                                       UNITED STATES DISTRICT JUDGE

                                                  2
